 

Exhibit 10.1

 

MUTUAL RELEASE AND NON-DISPARAGEMENT AGREEMENT

[Immune Therapeutics, Inc. and Mr. Michael K. Handley]

 

This Mutual Release and Non-Disparagement Agreement (the “Agreement”) is entered
into on April 26, 2020, by and between Michael K. Handley (“Mr. Handley”), a
resident of the State of Colorado, and Immune Therapeutics, Inc. (the
“Company”), a Florida Corporation.

 

PURPOSE

 

The mutual release is intended to affect the termination of any obligations by
either party as hereinafter designated. The mutual non-disparagement is intended
to affect an enforceable prohibition of disparagement of one party by the other
as described herein. The parties are advised to seek independent legal counsel
with respect to entering into this Agreement.

 

RECITALS

 

WHEREAS, Mr. Handley submitted his resignation to a quorum of the Board of
Directors of the Company from all of Mr. Handley’s positions held with the
Company, inclusive of President, Chief Executive Officer, and Director, on April
21, 2020, and again on April 24, 2020 at a formal meeting of the Board of
Directors held between approximately 4 pm EDT and 4:15 pm EDT on that day, and
the Board of Directors duly accepted such resignation effective immediately;

 

WHEREAS, Mr. Handley and the Members of the Board of Directors expressed a
sincere intention to amicably and professionally execute the immediate
transition for the benefit of the parties, shareholders, and other stakeholders;

 

WHEREAS, both parties recognize that such an amicable and professional
transition is best achieved through a mutual release of liabilities between the
parties and a mutual commitment of non-disparagement of one party in respect of
the other party;

 

WHEREAS, both parties recognize that by the execution of the mutual release
contained in this Agreement, they each are agreeing on their own behalf and for
any of their heirs and assigns, to expressly release the other party inclusive
of any of the other party’s heirs and assigns, from all liability for claims
and/or demands which may arise from the employment of Mr. Handley by the
Company, the employment contract dated September 20, 2019, whether or not
existing prior to the resignation, executed between the parties as evidenced by
the signatures of Ms. Noreen Griffin, the Chief Executive Officer of the Company
prior to and including some segment of September 20, 2019, and Mr. Handley (for
reference, attached hereto or accompanying the Agreement as Annex A), and any
follow-on agreements between the parties up to and including April 24, 2020 (all
herein referred to as the “Employment and Contract”);

 

WHEREAS, the parties to this Agreement desire to provide releases under the
terms and conditions set forth herein;

 

WHEREAS, both parties to this Agreement recognize that by the execution of the
non-disparagement conditions contained in this agreement, they each are agreeing
on their own behalf and for any of their heirs and assigns, from engaging in any
disparagement of one party in respect of the other party, under the terms and
conditions set forth herein;

 

Page 1 of  3Initials: MH _____ and RM ____ & CJ ____

 

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

WITNESSETH

 

1. Mr. Handley does hereby release, cancel, forgive and forever discharge the
Company and each of its predecessors, parent corporations, holding companies,
subsidiaries, affiliates, divisions, heirs, successors and assigns, and all of
their officers, directors, consultants, attorneys, agents, auditors, and
employees from all actions, claims, demands, damages, obligations, liabilities,
controversies and executions, of any kind or nature whatsoever, whether known or
unknown, whether suspected or not, which have arisen, or may have arisen, or
shall arise by reason of the Employment and Contract, defined above, from the
first day of the world, including this day and each day hereafter, and Mr.
Handley does specifically waive any claim or right to assert any cause of action
or alleged case of action or claim or demand which has, through oversight or
error intentionally or unintentionally or through a mutual mistake, been omitted
from the release provisions of this Agreement.

 

2. The Company does hereby release, cancel, forgive and forever discharge Mr.
Handley and each of his holding companies, subsidiaries, affiliates, divisions,
successors, heirs, and assigns in all capacities whatsoever, including without
limitation as an officer, director, employee, representative, designee, agent,
and shareholder thereof, from all actions, claims, demands, damages,
obligations, liabilities, controversies and executions, of any kind or nature
whatsoever, whether known or unknown, whether suspected or not, which have
arisen, or may have arisen, or shall arise by reason of any matter, cause or
thing whatsoever related to the Employment and Contract, from the first day of
the world, including this day and each day hereafter, and the Company does
specifically waive any claim or right to assert any cause of action or alleged
cause of action or claim or demand which has, through oversight or error,
intentionally or unintentionally or through a mutual mistake, been omitted from
the release provisions of this Agreement.

 

3. Each of the parties agrees not to make any statements, written or verbal, or
cause or encourage others to make any statements, written or verbal, that
defame, disparage or in any way criticize the personal or business reputation,
practices, or conduct of the other party, its employees, directors, officers,
attorneys, consultants, or agents relating to or arising out of the Employment
and Contract. The parties acknowledge and agree that this prohibition extends to
statements, written or verbal, made to anyone, including but not limited to, the
news media, investors, potential investors, any board of directors or advisory
board or directors, industry analysts, competitors, strategic partners, vendors,
employees (past and present), and clients.

 

Applicable Law. This Agreement shall be construed under and in accordance with
the laws of the State of Florida.

 

Page 2 of  3Initials: MH _____ and RM ____ & CJ ____

 

 

Legal Construction. In the event any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal, or unenforceable
in any respect, that invalidity, illegality, or unenforceability shall not
affect any other provision. This Agreement shall be construed as if the invalid,
illegal, or unenforceable provision had never been contained in it. The
provisions of this Agreement must be read as a whole and are not severable
and/or separately enforceable by either party hereto.

 

Attorneys’ Fees. If any action at law or in equity is brought to enforce or
interpret the provisions of this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees in addition to any other relief to which
that party may be entitled.

 

Signatures. This Agreement shall be executed on behalf of Mr. Handley by Michael
K. Handley and on behalf of the Company both by Dr. Roscoe M. Moore, Jr.,
Chairman of the Company’s Board of Directors and Chad S. Johnson, Esq.,
Independent Outside Counsel to the Company’s Board of Directors. This Agreement
may be executed in multiple duplicate counterparts, each of which shall be
deemed an original agreement and all of which shall constitute one and the same
agreement. The counterparts of this Agreement may be executed and delivered by
facsimile or other electronic signature (including portable document format or
PDF) by either of the parties or any of the signatories, and the receiving party
may rely on the receipt of such document so executed and delivered
electronically or by facsimile, as if the original had been received.

 

[Signatures Immediately Follow]

 

Mr. Handley             By:   (signature)     Michael K. Handley             The
Company             By:   (signature)     Dr. Roscoe Moore       Chairman of the
Board     and             By:   (signature)     Chad S. Johnson, Esq.      
Board Counsel    

 

[Annex A Is Attached Hereto or Accompanies this Agreement]

[End of Document]

 

Page 3 of  3Initials: MH _____ and RM ____ & CJ ____

